Exhibit 10.1 

 

Execution Version

 

September 10, 2020

Broadstone Acquisition Corp.

7 Portman Mews South
Marylebone, London W1H 6AY
United Kingdom

 

Re:          Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Broadstone Acquisition Corp., a Cayman Islands exempted company (the
“Company”), and Citigroup Global Markets Inc., as representative (the
“Representative”) of the several underwriters (each, an “Underwriter” and
collectively, the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of up to 34,500,000 of the Company’s units
(including up to 4,500,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one of the Company’s Class A ordinary
shares, par value $0.0001 per share (the “Class A Ordinary Shares”), and
one-half of one redeemable warrant. Each whole warrant (each, a “Warrant”)
entitles the holder thereof to purchase one Class A Ordinary Share at a price of
$11.50 per share, subject to adjustment as described in the Prospectus (as
defined below). The Units will be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company has applied to have the Units listed on the New York Stock
Exchange. Certain capitalized terms used herein are defined in paragraph 11
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Broadstone Sponsor LLP (the “Sponsor”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each of the undersigned individuals, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:

 

1.The Sponsor and each Insider agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any Ordinary Shares
(as defined below) owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any Ordinary Shares owned by it, him or her in
connection with such shareholder approval. If the Company seeks to consummate a
proposed Business Combination by engaging in a tender offer, the Sponsor and
each Insider agrees that it, he or she will not sell or tender any Ordinary
Shares owned by it, him or her in connection therewith.

 

2.The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s shareholders
in accordance with the Company’s amended and restated memorandum and articles of
association (as it may be amended from time to time, the “Charter”), the Sponsor
and each Insider shall take all reasonable steps to cause the Company to (i)
cease all operations except for the purpose of winding up, (ii) as promptly as
reasonably possible but not more than ten (10) business days thereafter, redeem
100% of the Class A Ordinary Shares sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account (which interest
shall be net of taxes payable and up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish all Public Shareholders’ (as defined
below) rights as shareholders (including the right to receive further
liquidating distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, dissolve and liquidate,
subject in the case of clauses (ii) and (iii) to the Company’s obligations under
Cayman Islands law to provide for claims of creditors and in all cases subject
to the other requirements of applicable law. The Sponsor and each Insider agrees
to not propose any amendment to the Charter (A) to modify the substance or
timing of the Company’s obligation to allow redemption in connection with our
initial business combination or to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within the required time period
set forth in the Charter or (B) with respect to any other material provisions
relating to shareholders’ rights or pre-initial Business Combination activity,
unless the Company provides its Public Shareholders with the opportunity to
redeem their Offering Shares upon approval of any such amendment at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company to pay its taxes, divided by the
number of then outstanding Offering Shares.

 





 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any Ordinary Shares held
by it, him or her, if any, any redemption rights it, he or she may have in
connection with (a) the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a shareholder
vote to approve such Business Combination, or (b) a shareholder vote to approve
an amendment to the Charter (A) to modify the substance or timing of the
Company’s obligation to allow redemption in connection with our initial business
combination or to redeem 100% of the Offering Shares if the Company has not
consummated a Business Combination within the time period set forth in the
Charter or (B) with respect to any other material provisions relating to
shareholders’ rights or pre-initial Business Combination activity or in the
context of a tender offer made by the Company to purchase Offering Shares
(although the Sponsor, the Insiders and their respective affiliates shall be
entitled to redemption and liquidation rights with respect to any Offering
Shares it or they hold if the Company fails to consummate a Business Combination
within the time period set forth in the Charter).

 

3.During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to, any
Units, Ordinary Shares (including, but not limited to, Founder Shares), Warrants
or any securities convertible into, or exercisable, or exchangeable for,
Ordinary Shares owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, Ordinary Shares (including, but not
limited to, Founder Shares), Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, him or her,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii). Each of the Insiders and the
Sponsor acknowledges and agrees that, prior to the effective date of any release
or waiver, of the restrictions set forth in this paragraph 3 or paragraph 7
below, the Company shall announce the impending release or waiver by press
release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply to any transfer
permitted under paragraph 7(c) hereof or if the release or waiver is effected
solely to permit a transfer not for consideration and the transferee has agreed
in writing to be bound by the same terms described in this Letter Agreement to
the extent and for the duration that such terms remain in effect at the time of
the transfer.

 



2

 

 

4.In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
(x) shall apply only to the extent necessary to ensure that such claims by a
third party or a Target do not reduce the amount of funds in the Trust Account
to below the lesser of (i) $10.00 per Offering Share and (ii) the actual amount
per Offering Share held in the Trust Account as of the date of the liquidation
of the Trust Account, if less than $10.00 per Offering Share is then held in the
Trust Account due to reductions in the value of the trust assets, less taxes
payable, (y) shall not apply to any claims by a third party or a Target which
executed a waiver of any and all rights to the monies held in the Trust Account
(whether or not such waiver is enforceable) and (z) shall not apply to any
claims under the Company’s indemnity of the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
The Indemnitor shall have the right to defend against any such claim with
counsel of its choice reasonably satisfactory to the Company if, within 15 days
following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

5.To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 4,500,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Initial
Shareholders agree to forfeit, at no cost, a number of Founder Shares, to be
split pro rata between them based on the number of Founder Shares they hold upon
the consummation of the Public Offering, equal to 1,125,000 multiplied by a
fraction, (i) the numerator of which is 4,500,000 minus the number of Units
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 4,500,000. The forfeiture will be adjusted
to the extent that the over-allotment option is not exercised in full by the
Underwriters so that the Founder Shares will represent an aggregate of 20.0% of
the Company’s issued and outstanding Class A Ordinary Shares after the Public
Offering (not including Class A Ordinary Shares underlying the Private Placement
Warrants (as defined below)). The Initial Shareholders further agree that to the
extent that the size of the Public Offering is increased or decreased, the
Company will purchase or sell Units or effect a share repurchase or share
capitalization, as applicable, immediately prior to the consummation of the
Public Offering in such amount as to maintain the ownership of the Initial
Shareholders prior to the Public Offering at 20.0% of its issued and outstanding
Capital Shares upon the consummation of the Public Offering. In connection with
such increase or decrease in the size of the Public Offering, then (A) the
references to 4,500,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15% of
the number of Public Shares included in the Units issued in the Public Offering
and (B) the reference to 1,125,000 in the formula set forth in the first
sentence of this paragraph shall be adjusted to such number of Founder Shares
that the Initial Shareholders would have to surrender to the Company in order
for the Initial Shareholders to hold an aggregate of 20.0% of the Company’s
issued and outstanding Class A Ordinary Shares after the Public Offering (not
including Class A Ordinary Shares underlying the Warrants or Private Placement
Warrants).

 

6.(a)     The Company’s officers and directors each hereby agree not to
participate in the formation of, or become an officer or director of, any other
special purpose acquisition company with a class of securities registered under
the Exchange Act until the Company has entered into a definitive agreement
regarding a Business Combination or the Company has failed to complete a
Business Combination within the time period set forth in the Charter.

 



3

 

 

(b)     The Sponsor and each Insider hereby agrees and acknowledges that: (i)
the Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), and 7(b), as applicable, of this Letter
Agreement, (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.(a)     The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Founder Shares (or any Class A Ordinary Shares issuable upon
conversion thereof) until the earlier of (A) one year after the completion of
the Company’s initial Business Combination and (B) subsequent to the Business
Combination, (x) if the closing price of the Class A Ordinary Shares equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s Public Shareholders having the right to exchange their
shares of Class A Ordinary Shares for cash, securities or other property (the
“Founder Shares Lock-up Period”).

 

(b)     The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Warrants (or any Class A Ordinary Shares
underlying the Private Placement Warrants), until 30 days after the completion
of a Business Combination (the “Private Placement Warrants Lock-up Period”,
together with the Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c)     Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and the Class A
Ordinary Shares underlying the Private Placement Warrants that are held by the
Sponsor, any Insider or any of their permitted transferees (that have complied
with this paragraph 7(c)), are permitted (a) to the Company’s officers or
directors, any affiliate, associate or family member of any of the Company’s
officers or directors, any affiliate or associate of the Sponsor or to any
members of the Sponsor or any of their affiliates, associates or family members
or to any employee of any such affiliate or associate; (b) in the case of an
individual, as a gift to such person’s immediate family or to a trust, the
beneficiary of which is such person or a member of such person’s immediate
family, an affiliate or associate of such person or to a charitable
organization; (c) any personalized portfolio bond issued by an insurance company
that is beneficially owned by any person referred to in (a) and (b) above and in
relation to which such person has the ability to direct the management of assets
comprising the bond portfolio; (d) in the case of an individual, by virtue of
laws of descent and distribution upon death of such person; (e) in the case of
an individual, pursuant to a qualified domestic relations order; (f) by private
sales or transfers made in connection with any forward purchase agreement or
similar arrangement or in connection with the consummation of a business
combination at prices no greater than the price at which the shares or warrants
were originally purchased; (g) by virtue of the laws of the Cayman Islands or
the Sponsor’s limited liability partnership agreement upon dissolution of the
Sponsor; (h) in the event of the Company’s liquidation prior to the consummation
of its initial business combination; (i) in the event that, subsequent to the
Company’s consummation of an initial business combination, the Company completes
a liquidation, merger, share exchange or other similar transaction which results
in all of its shareholders having the right to exchange their Class A ordinary
shares for cash, securities or other property; or (j) to generate sufficient
cash proceeds solely to pay any income tax and employee national insurance
liability of any Insider or any of their permitted transferees resulting from
(1) the conversion of the Founder Shares into Class A Ordinary Shares upon the
consummation of the Company’s initial Business Combination or (2) the exercise
of any Private Placement Warrants or (3) the subscription for the Founder
Shares, and/or the issuance of any membership interest in the Sponsor, it being
understood that (x) no such sales shall occur prior to closing of the business
combination and (y) any Form 4 filing required as a result of such sales shall
include an explanatory note to the effect that such sales were made solely to
cover tax liabilities results from the items set forth in (1)-(3) of this clause
(j); provided, however, that in the case of clauses (a) through (h) these
permitted transferees must enter into a written agreement agreeing to be bound
by such transfer restrictions and the other restrictions contained in this
Letter Agreement. For the avoidance of doubt, paragraphs 7(a) and (b) shall not
apply to any issue, redemption or reallocation (or any other action having a
similar effect) of membership interests in the Sponsor.

 



4

 

 

8.The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

 

9.Except as disclosed in the Prospectus, neither the Sponsor nor any officer,
nor any affiliate of the Sponsor or any officer, nor any director of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate, the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination: repayment of a loan and
advances up to an aggregate of $300,000 made to the Company by the Sponsor;
payment to the Sponsor for certain office space, utilities, secretarial and
administrative support services as may be reasonably required by the Company for
a total of $10,000 per month; reimbursement for any reasonable out-of-pocket
expenses related to identifying, investigating, negotiating and completing an
initial Business Combination, and repayment of loans, if any, and on such terms
as to be determined by the Company from time to time, made by the Sponsor or an
affiliate of the Sponsor or any of the Company’s officers or directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into warrants at a price of $1.00 per warrant at
the option of the lender. Such warrants would be identical to the Private
Placement Warrants, including as to exercise price, exercisability and exercise
period.

 

10.The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11.As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Ordinary
Shares” shall mean the Class A Ordinary Shares and Class B ordinary shares, par
value $0.0001 per share (the “Class B Ordinary Shares”); (iii) “Founder Shares”
shall mean the 8,625,000 Class B Ordinary Shares issued and outstanding (up to
1,125,000 of which are subject to complete or partial forfeiture if the
over-allotment option is not exercised by the Underwriters); (iv) “Initial
Shareholders” shall mean the Sponsor and any Insider that holds Founder Shares;
(v) “Private Placement Warrants” shall mean the 8,000,000 warrants (or 8,900,000
warrants if the over-allotment option is exercised in full) that the Sponsor has
agreed to purchase for an aggregate purchase price of $8,000,000 (or $8,900,000
if the over-allotment option is exercised in full), or $1.00 per warrant, in a
private placement that shall occur simultaneously with the consummation of the
Public Offering; (vi) “Public Shareholders” shall mean the holders of securities
issued in the Public Offering; (vii) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering and the sale of
the Private Placement Warrants shall be deposited; and (viii) “Transfer” shall
mean the (a) sale of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 



5

 

 

12.The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

13.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and each Insider and their respective successors, heirs and assigns and
permitted transferees.

 

15.Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

16.This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

17.This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

18.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

19.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

20.This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided, however,
that this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by December 31, 2020; provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 



6

 

 

 Sincerely,

 

  BROADSTONE SPONSOR LLP         By: /s/ Jams Mount     Name: James Mount    
Title:   Designated Member             By: /s/ Hugh Osmond     Name: Hugh Osmond
        By: /s/ Marc Jonas     Name: Marc Jonas         By: /s/ Edward Hawkes  
  Name: Edward Hawkes         By: /s/ Ian Cormack     Name: Ian Cormack        
By: /s/ Rory Cullinan     Name: Rory Cullinan         By: /s/ Philip Bassett    
Name: Philip Bassett

 

Acknowledged and Agreed:       BROADSTONE ACQUISITION CORP.         By: /s
Edward Hawkes     Name: Edward Hawkes     Title:   Chief Financial Officer  

 

[Signature Page to Letter Agreement]

 





 